SETTLEMENT AGREEMENT THIS SETTLEMENT AGREEMENT (the “Agreement”) is effective as of September 30, 2008 (the “Effective Date”) by and between: (i) AudioStocks, Inc. (the “Company”); (ii) David F. Rubin (the “Noteholder”); and (iii) DAO Information Systems, LLC (“DAO”).The Company, the Noteholder and DAO may be individually referred to herein as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, on or about January 16, 2008, the Company and the Noteholder entered into a Subscription Agreement (the “Subscription Agreement” a copy of which has been attached hereto as Exhibit A) whereby, for a total purchase price of $12,500, the Noteholder purchased: (i) a $12,500 Convertible Promissory Note (the “Note” a copy of which has been attached hereto as Exhibit B); and (ii) a Series A Warrant to purchase up to 16,667 shares of the Company’s common stock (the “Warrant” a copy of which has been attached hereto as Exhibit C, and collectively with the Note, the “Securities”); WHEREAS, the Company has expressed concerns regarding its ability to timely repay the Note; WHEREAS, either concurrently with or closely following the Effective Date of this Agreement, the Company and DAO have or will enter into the Asset Purchase Agreement (the “Asset Agreement,” a copy of which has been attached hereto as Exhibit D) whereby DAO will purchase certain assets from the Company; WHEREAS, as a condition to closing the Asset Agreement, DAO has agreed to assume certain liabilities of the Company related to the Securities; WHEREAS, the Noteholder and the Company wish to enter into this Agreement and fully settle and forever resolve all past, present and future claims the Noteholder may have against the Company, including, but not limited to, any claims relating to the Securities; NOW, THEREFORE, for good and valuable consideration, including the mutual covenants contained in this Agreement and for entering into the Asset Agreement, the receipt of which is hereby acknowledged, the parties hereby agree as follows: AGREEMENT 1.Release of Claims.The Noteholder hereby agrees to fully settle and forever resolve any and all past, present and future claims the Noteholder may have against the Company for, but not limited to, claims arising from and/or relating directly or indirectly to the purchase and delivery of the Securities (hereinafter collectively referred to as “Claims”). 2.Settlement Compensation.As compensation for the settlement of the Securities and the release of the Claims: (i)the Company shall issue the Noteholder 16,667 shares of the Company’s common stock (the “Settlement Shares”); and (ii)DAO shall issue the Noteholder a new $12,500 Zero Interest Non-Convertible Promissory Note (the “DAO Note” a copy of which has been attached hereto as Exhibit E and collectively, with the Settlement Shares, the “Settlement Compensation”). The Settlement Compensation shall represent the complete and final settlement of the total compensation the Noteholder has claimed as due and payable in connection with Claims. 3.Waiver of Section 1542.In signing this Agreement, the Noteholder has been advised of, understands and knowingly waives his rights under California Civil Code Section 1542 which provides as follows: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR. 4.No Further Claims.The Noteholder covenants and agrees never to commence against the Company or DAO, any legal action or proceeding based in whole or in part upon the Securities, Claims, demands, allegations, and/or injuries released in this Agreement. 5.No Admission.This Agreement shall not be considered as an admission of liability by either Party and by entering into this Agreement, neither Party has admitted the validity of any Claims herein released. 6.Compliance with Securities Laws.The Noteholder understands that the Settlement Shares it is receiving by the Company hereunder are characterized as “restricted securities” under the federal securities laws and that under such laws and applicable regulations such securities may be resold without registration under the United States Securities Act of 1933, as amended only in certain limited circumstances. It understood that the certificates evidencing the Settlement Shares issued hereunder will bear a legend in substantially the below form: “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR A LEGAL OPINION THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE ” 7.Miscellaneous. a.Necessary Acts.Each Party to this Agreement agrees to perform any further acts and execute and deliver any further documents that may be reasonably necessary to carry out the provisions of this Agreement. b.Entire Agreement; Modifications; Waiver.This Agreement constitutes the entire agreement between the Parties pertaining to the subject matter contained in it.
